         Case 2:17-cv-00089-NDF Document 93 Filed 03/01/19 Page 1 of 3



Richard R. Thomas, Bar No. 7-5865
SMITH LC
Post Office Box 8729
Jackson, Wyoming 83002
T: 307-201-6000
E: rthomas@smith-lc.com

Attorneys for Defendants Joe and Barbara Campbell




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF WYOMING


 TRI COUNTY TELEPHONE                            Case No. 2:17-cv-00089-NDF
 ASSOCIATION, a Wyoming corporation,

                      Plaintiff,

       vs.

 JOE CAMPBELL and BARBARA
 CAMPBELL, individuals, and JOHN
 AND JANE DOES 1-10,

                      Defendants.


     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT OR, IN THE
                    ALTERNATIVE, TO STAY


       Pursuant to Rule 56, Fed. R. Civ. P., Defendants Joe and Barbara Campbell (the

“Campbells”), hereby move for summary judgment on all claims in the Complaint. For

the reasons set forth in the accompanying Statement of Facts and Memorandum of Points

and Authorities in Support of Motion For Summary Judgment or, in the Alternative, to

Stay, and based upon the record herein, there is no material issue of disputed fact and the



                                             1
         Case 2:17-cv-00089-NDF Document 93 Filed 03/01/19 Page 2 of 3



Campbells are entitled to judgment as a matter of law. In the alternative, for the reasons

the Campbells set forth in the accompanying Statement of Facts and Memorandum of

Points and Authorities in Support of Motion For Summary Judgment or, in the Alternative,

to Stay, this Court should stay this action pending the outcome of the class action litigation

pending in the Park County, Wyoming, District Court.

DATED this 1st day of March, 2019.



                                    /s/ Richard R. Thomas
                                    Richard R. Thomas, Bar No. 7-5865
                                    SMITH LC
                                    Post Office Box 8729
                                    Jackson, Wyoming 83002
                                    T: 307-201-6000
                                    E: rthomas@smith-lc.com
                                    Attorneys for Defendants Joe and Barbara Campbell




                                              2
         Case 2:17-cv-00089-NDF Document 93 Filed 03/01/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing DEFENDANTS’ MOTION FOR SUMMARY

JUDGMENT OR, IN THE ALTERNATIVE, TO STAY was electronically filed via

CM/ECF this 1st day of March, 2019 and served via ECF on all parties who have requested notice:

 Jon Moyers                                       Russel D. Yerger
 MOYERS LAW PC                                    YERGER LAW FIRM PC
 3936 Avenue B, Suite D                           2722 3rd Avenue North, Suite 400
 Billings, MT 59102                               Billings, MT 59101
 jon@jmoyerslaw.com                               ryerger@180com.net

 Attorneys for Plaintiff                          Attorneys for Plaintiff




                                           /s/ Kristin E. Davenport




                                              3
